Exhibit 10.40

 

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED OFFICER AND DIRECTOR SHARE PURCHASE PLAN

 

WHEREAS, on August 22, 2018, Avinger, Inc. (the “Company”) adopted an Officer
and Director Share Purchase Plan, which plan was amended and restated on August
28, 2019 (the “Plan”); and

WHEREAS, the Company wishes to amend the Plan to increase the number of shares
of the Company’s Common Stock reserved for issuance thereunder, effective as of
the date hereof (the “Effective Date”).

 

The Plan is hereby amended as of the Effective Date as follows:

 

Amendments to Plan.

 

Section 4.1 of the Plan is hereby amended and restated to read in its entirety
as follows:

 

“4.1 Subject to adjustment as provided in Section 4.2, the total number of
Shares available for issuance under the Plan shall equal one hundred eighty-five
thousand (185,000). Shares granted under the Plan may be either authorized but
unissued Shares or treasury Shares.”

 

Effect of this Amendment. Except as expressly amended hereby, the Plan shall
continue in full force and effect in accordance with the provisions thereof.

 

(signature page follows)

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Amendment No. 1 to Amended and Restated Officer and Director Share Purchase
Plan on the date indicated below.

 

 

 

AVINGER, INC. 

 

 

 

 

 

Date: March 2, 2020 

By:

/s/ Jeffrey M. Soinski

 

 

 

Jeffrey M. Soinski 

 

 

 

President and Chief Executive Officer 

 

 

 

 

 

 

 

 